DENIED; Opinion Filed September 23, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01158-CV

          TRAILBLAZER HEALTH ENTERPRISES, LLC AND BLUE CROSS
                BLUE SHIELD OF SOUTH CAROLINA, Appellants
                                   V.
                          BOXER F2, L.P., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07070

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       The Court has before it appellants’ August 22, 2013 petition for permission to appeal

amended order on motions for summary judgment, allowing interlocutory appeal and staying

case signed August 6, 2013; appellee’s September 5, 2013 response to the petition, and

appellants’ September 12, 2013 reply in support of the petition. Because appellants have not

shown that they meet the required standard, we DENY the petition.

       Appellant Trailblazer Health Enterprises, LLC (“Trailblazer”) and appellee Boxer F2,

L.P. (“Boxer”) entered into a lease agreement for which appellant Blue Cross Blue Shield of

South Carolina was the guarantor. In June 2012, appellee sued appellants for a declaratory

judgment and anticipatory breach of the lease. One of the issues in the case is a provision in the

lease concerning early termination. Specifically, the parties disagree whether the termination of
two government contracts allowed early lease termination when the government contracts were

terminated in two different fiscal years. The trial court ruled that the lease required the contracts

to be terminated in the same fiscal year in order for Trailblazer to terminate the lease early.

Based on this interpretation, the trial court granted partial summary judgment for Boxer and

granted appellants permission to appeal the order immediately. Appellants then filed their

petition with this Court. See TEX. R. APP. P. 28.3(a).

       An appeal may be taken from an otherwise unappealable interlocutory order of the trial

court when the trial court gives its permission and “(1) the order to be appealed involves a

controlling question of law as to which there is a substantial ground for difference of opinion;

and (2) an immediate appeal from the order may materially advance the ultimate termination of

the litigation.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2012). Appellants

have not shown that they meet this standard. First, while the interpretation of an unambiguous

contract provision is a question of law and not of fact, we do not find the interpretation of the

provision at issue here to be a “controlling issue of law.” Second, as appellee points out in its

response, there are several other issues in the litigation; there is no evidence that the ultimate

termination of the litigation would be advanced by allowing this appeal. Accordingly, we

DENY the petition for permission to appeal.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
131158F.P05                                           JUSTICE




                                                –2–